Citation Nr: 1308104	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 20, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2004 rating decision of the Chicago, Illinois RO that granted service connection for PTSD with major depressive disorder rated 30 percent, effective April 29, 2003.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In January 2011 the case was remanded for additional development.  A February 2012 rating decision increased the rating to 70 percent, effective March 18, 2011.  In April 2012 the Board granted an earlier effective date of November 20, 2008 for the 70 percent rating and remanded the matter of a rating in excess of 70 percent from that date.  


FINDING OF FACT

At no time since November 20, 2008 was the  PTSD manifested by symptoms more severe than occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted for any period of time since November 20, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a November 2012 supplemental SOC readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("[W]here a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured  and the RO arranged for VA psychiatric examinations in November 2008, March 2011 and June 2012, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under Code 9411.  A 70 percent rating for PTSD is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness".  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)".  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)".  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 61-70 is appropriate where there are "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships".  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence in the claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

On November 20, 2008 VA examination the Veteran reported that he had good relationships with his daughter and youngest son, although he did not speak with his oldest son (which he attributed to PTSD symptoms such as irritability and angry outbursts in the remote past).  The Veteran reported that he had been employed since his discharge at his brother's switching company, would have been fired many times in other jobs, and was sent home rather than being fired after angry outbursts and allowed to call in sick during depressive episodes.  He reported that his medication was moderately effective.  

On mental status examination, the Veteran was fully alert in all spheres and had fair grooming.  His speech was of normal rate, rhythm, and volume, with content that was logical and goal directed.  There were no motor abnormalities.  He reported that he had a depressed mood, and his affect was noted to be flat, bland, and tearful.  There was no evidence of psychotic processes, and he denied active suicidal ideation or intent.  He endorsed passive suicidal ideation but denied any intent.  He denied homicidal ideation or intent but often became angry and had a desire to harm people, but walked away.  No cognitive or memory defects were reported or observed.  The Veteran had adequate insight and unimpaired judgment.  He reported that he had nightmares 3 to 4 times per week, flashbacks several times per month, avoidance and numbing, difficulty falling asleep, hypervigilance, irritability and angry outbursts, and exaggerated startle response.  The Veteran's PTSD was noted to be of severe intensity.  He avoided others, lacked a social network due to avoidance, and did not engage in leisure activities.  He endorsed feeling depressed most of the day, nearly every day and diminished interest in activities, feelings of worthlessness, and passive death wishes.  The impact of PTSD on the Veteran's social functioning was noted to be severe, and a GAF score of 42 was assigned. 

A November 2008 statement from the Veteran's wife states that his PTSD warrants a 70 percent rating and that he is prone to unprovoked periods of violence.

An April 2009 VA outpatient treatment record notes that the Veteran reported that he had been doing well overall.  On mental status examination, he was alert, oriented, and attentive.  His mood was a little anxious overall but not depressed, without affective lability.  He had normal tone and rate of speech.  There was no impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact. 

A January 2010 VA outpatient treatment record notes that the Veteran was again having symptoms of nightmares and mood swings and agitation.  On mental status examination, he was alert, oriented and attentive.  He made good eye contact.  His mood overall was more euthymic with affect that was appropriate with positive affective expression.  He was not at all labile.  He was a little bit anxious, but without psychomotor agitation or retardation.  There was no impairment of thought process or communication.  There was no suicidal or homicidal ideation or psychosis.  He had improving cognition, insight and judgment.

A February 2010 VA outpatient treatment record notes that the Veteran slept well with his medication.  On mental status examination, he was alert, oriented, and attentive.  He made good eye contact.  His mood overall was calmer, more euthymic.  He was not at all agitated or in any acute distress.  His speech was of a normal tone and rate.  There was no impairment of thought process or communication.  He had no suicidal ideation, no homicidal ideation, and no psychosis.  Cognition, insight, and judgment were improving.  

A March 2010 VA outpatient treatment record notes that the Veteran showed further improvement of his mood symptoms, was considerably better than he was a couple months prior, and was in no distress.  On mental status examination, he was alert, oriented and attentive.  His mood was just a little bit depressed with some mild affective lability.  He was not at all agitated.  He was in no distress.  He made good eye contact throughout the interview.  There was a normal tone and rate of speech.  There was no impairment of thought process or communication.  There was no suicidal, homicidal ideation, or psychosis.  There was improving cognition, insight and judgment.

An April 2010 VA outpatient treatment record notes that the Veteran was slowly improving with medication.  He was feeling more level throughout the day and calmer.  He slept better, and was sleeping a good 4-5 hours a night.  He was still having nightmares, but they were less intense.  On mental status examination, he was alert, oriented and attentive.  He made good eye contact.  His mood overall was considerably calmer, considerably more euthymic, although a bit of residual depression persisted.  He had full range of affect and was appropriate and interactive.  He had no psychomotor retardation or agitation and a normal tone and rate of speech.  He had no impairment of thought process or communication and no suicidal or homicidal ideation, or psychosis.  Cognition, insight and judgment were intact.  The provider noted that the Veteran was improving. 

A May 2010 VA outpatient treatment record notes that the Veteran's mood was a little better.  On mental status examination, he was alert, oriented and attentive.  He made good eye contact.  His mood overall was a bit more euthymic, and his affect was appropriate.  There was just very mild lability.  He got a little tearful when talking about the fact that he had worked for 42 years for the company but they may very well be downsizing in the near future and he would be one of the ones downsized.  He was not at all agitated or irritable.  He was much calmer and relaxed with normal tone and rate of speech.  There was no impairment of thought process or communication, no suicidal or homicidal ideation, and no psychosis.  Cognition, insight and judgment were improving.  The Veteran reported that he was feeling better.  He slept a good six to seven hours a night and felt rested during the day.  He felt like he was coping better with life situations. 

An August 2010 VA outpatient treatment record notes that the Veteran's symptoms had been intermittently refractory to treatment and that the complications of all his medical illnesses had also resulted in difficulty controlling his PTSD symptoms.  On mental status examination, the provider noted that the Veteran presented well physically and mentally, which belied the severity of his medical and mental illness. 

At the September 2010 Travel Board hearing, the Veteran testified that when he began treatment in 2003 he was suicidal, an alcoholic, stayed drunk because he could not sleep, and was a miserable person to be around.  He reported that he had worked at his brother's switch company since 1968, basically since he left service.  He noted that he had problems concentrating and focusing on his job.  He reported that he would miss work 5 to 6 days per month and would often leave work early due to flashbacks three to four times per week.  He noted that he had problems with his wife when his kids came over and that his oldest son hated him and that they did not get along.  He noted that his wife was supportive and stood by him.  He added that he attempted suicide in his car in the past (although the police were not called) and that he still had recent suicidal thoughts.  He reported that he was confused, losing the will to live, and had terrible nightmares four to five times per week.  He reported he had flashbacks during the day that interfered with his activities at home and at work.  He did not go out with his wife very often, and did not like to be around crowds.  He noted that he did not see, or communicate with, his brothers and sister very often. 

An October 2010 VA outpatient treatment record notes that the Veteran had a good relationship with his wife and family members.  On mental status examination, he was alert, oriented and attentive.  He made good eye contact.  His mood overall was more euthymic and affect was appropriate.  He was not at all labile or dysphoric.  Speech was of a normal tone and rate.  There was no psychomotor agitation or retardation, no impairment of thought process or communication, and no suicidal ideation, homicidal ideation, or psychosis.  Cognition, insight and judgment were improved.

On March 2011 VA examination, the Veteran reported that he lived at home with his wife of 40 years.  He reported he last drank 5 years prior.  He reported that after service he had a few jobs but left them because he could not take orders, and that he ended up working for his brother working on relay switches.  He related that he was successful in this because his brother owned the company and that it was small and he engaged in a repetitive task.  He reported an exacerbation of psychiatric symptoms while on a cruise ship including flashbacks, loss of sleep, disorientation, thoughts of jumping off the boat, and anxiety.  He added that he took more of his medications to cope with the symptoms, but had since taken them as prescribed.  The Veteran reported nightmares three to four times per week, flashbacks, fleeing his home through the bathroom window when guests came over, running out of church due to anxiety, causing a lack of leisure or social activities and distancing between himself and his family and withdrawal and isolation.  He reported panic attacks several times a week, patrolling his home three times every night, difficulty concentrating, inability to fall asleep or stay asleep, problems with anger and irritability, and exaggerated startle response.  He reported strained relationships with his wife and kids due to irritability and anger.  He also reported problems maintaining employment outside of the work provided to him by his brother (although he had worked at the same company for 40 years). 

On mental status examination, the Veteran was fully alert and oriented in all spheres, had adequate grooming, and had logical and goal directed speech and communication.  His speech was shaky and at times it appeared that he was overwhelmed by anxiety and struggled to communicate.  He had significant startle when called for his interview and was uneasy with frequent shifting during the interview.  His mood was anxious and his affect was mood congruent with periods of marked tearfulness.  He denied hallucinations or delusions and there was no evidence of psychotic process.  He denied suicidal or homicidal ideation.  No cognitive deficits were noted or reported, although there was difficulty with concentration.  The Veteran's insight was fair and his judgment was unimpaired.  Substance and alcohol abuse were noted to be noncontributory.  The examiner noted that the impact of the Veteran's PTSD on his functioning and level of symptomatology was severe, with no areas of functioning that had not been impacted.  A GAF score of 50 was assigned.  

In an April 2011 addendum, the March 2011 VA examiner noted that the Veteran's claims file was reviewed, her impressions remained unchanged, and she opined that the impact of the Veteran's PTSD was total occupational and social impairment as evidenced by the chronic severe symptoms that had persisted despite engagement in appropriate forms of treatment.  She added that the Veteran had only been able to hold a very specialized employment, assisted by his family, and had a documented history of a lack of ability to maintain work in other settings due to PTSD symptoms. 

An April 2011 VA outpatient treatment record notes that on mental status examination the Veteran was alert, oriented and attentive.  He made good eye contact.  His mood overall was a bit anxious but overall was not depressed or dysphoric.  He was able to modulate his affect.  There was some very mild lability.  His speech was of a normal tone and rate.  He had no psychomotor agitation or retardation, no impairment of thought process or communication, and no suicidal or homicidal ideation. 

A June 2011 VA outpatient treatment record notes that the Veteran felt that he was doing very well mentally, sleeping well, and overall doing well.  He was in a good mood and was getting along with family members.  On mental status examination, the Veteran was alert, oriented and attentive.  He made good eye contact.  His mood overall was euthymic.  His affect was appropriate and interactive.  He was polite and cooperative with normal motor activity.  No impairment of thought process or communication was noted.  He had no suicidal or homicidal ideation, and no psychosis.  Cognition, insight and judgment were intact.

A July 2011 VA outpatient treatment record notes that the Veteran was doing very well with his current combination of medication.  On mental status examination, he was alert, oriented and attentive.  He made good eye contact.  His mood overall was euthymic.  His affect was appropriate and interactive.  He had no psychomotor agitation or retardation and no affective lability.  He was pleasant and calm, with a euthymic mood.  Speech was of a normal tone and rate.  There was no impairment of thought process or communication.  No suicidal or homicidal ideation and no psychosis was reported.  Cognition, insight and judgment were intact.
A November 2011 VA outpatient treatment record notes that the Veteran occasionally took more medication to help him sleep.  He reported that he had a good relationship with his wife and at work and overall felt that things were going well in his life.  On mental status examination, he was alert, oriented and attentive.  He made good eye contact.  His mood overall was euthymic.  Affect was appropriate.  He got a little bit anxious when he talked about going to Florida next February and the things that happen with the "gooks coming up out of the water to plant bombs underneath our barges".  His affect was interactive and appropriate.  He was able to modulate his affect even when talking about the things that occurred in Vietnam.  Speech was of a normal tone and rate.  There was no impairment of thought process or communication and no suicidal ideation, homicidal ideation, or psychosis.  Cognition, insight, and judgment were intact. 

A December 2011 VA outpatient treatment record notes that the Veteran's medication was decreased.  On mental status examination, he was alert, oriented and attentive.  He made good eye contact.  His mood overall was euthymic and his affect was appropriate.  He had normal spontaneous eye movement, facial expression, speech and gross motor activity, with no impairment of thought process or communication.  He had no suicidal or homicidal ideation and no psychosis. Cognition, insight, and judgment were intact.

In April 2012, the Board remanded the matter to afford the Veteran a new VA examination.  The Board noted that the March 2011 VA examiner assigned a GAF score of 50 (signifying serious symptoms or any serious impairment in social, occupational, or school functioning), and that such score was inconsistent with a disability picture of total occupational and social impairment, which the examiner opined was present (although not identifying symptoms of such nature and gravity).  The Board found that the examiner's opinion of total occupational and social impairment appeared conclusory and not based on the findings made on examination.  

On June 2012 VA examination, the Veteran's diagnoses included chronic moderate PTSD; bipolar disorder not otherwise specified, per his treating psychiatrist and with good response to mood stabilizer medication; and alcohol abuse in remission.  A GAF score of 50 was assigned.  The examiner found there was significant overlap between the reported symptoms of PTSD and those of bipolar disorder, which are primarily depressive in nature per the treating psychiatrist.  The Veteran's symptoms were found to result in occupational and social impairment with reduced reliability and productivity.  The examiner explained that the Veteran's symptoms affecting his social and occupational impairment involve primarily his difficulty dealing with people, which is due to both his irritability and his depression; while the bipolar disorder may contribute to a general tendency toward irritability, there was no evidence in the Veteran's record (since November 20, 2008) of any manic symptoms attributable to the bipolar disorder.  Thus, the examiner opined that the Veteran's irritability is more likely due to his PTSD, and his depression due to both his PTSD and his bipolar disorder, and both contribute to his difficulty dealing with people.  The Veteran reported no changes in his social/marital/family history, reporting good relationships with his daughter and his grandson whom he sees regularly.  He reported poor relationships with his two older sons, who "think [he is] crazy".  He reported that he continued to work with relay switches approximately 28 hours per week at his brother's company, where he had worked for over 42 years.  He sought regular psychiatric treatment and took citalopram, clonazepam, sertraline, and quetiapine for mood disorder.  He regularly attended individual and group therapy.  His reported symptoms included depressed mood, anxiety, panic attacks more than once per week, mild memory loss such as forgetting names/directions/recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or worklike settings.

The June 2012 VA examiner found based on a review of the Veteran's psychiatric progress notes since November 2008 that his symptoms waxed and waned but there was overall a good response to both medication and individual and group psychotherapy for PTSD.  The examiner noted that GAF scores assigned by the treating psychiatrist for the relevant period ranged from 65 in April 2009 to 60 in April 2012, with 50 (assigned in January 2010) being the lowest GAF score during this time period.  Every one of the 20 treatment records indicated no suicidal ideation, intent or plan.  The majority of the notes indicated that the Veteran reported he was "doing well", sleeping between 4 and 7 hours a night, and was able to travel to Florida and go on a cruise with his wife.  The examiner also noted several reports that the Veteran has good relationships with his wife and other family members, and acknowledges that he has held a job with his brother's company for over 40 years.  The examiner opined from the records and the reported history that the Veteran's social and occupational functioning was moderately impaired across the period from November 20, 2008 through the present (actually through April 12, 2012).  The examiner opined that this is consistent with the GAF score of 50 assigned in the March 2011 VA examination, and it is not consistent with a determination of "total occupational and social impairment" made in that same examination.  The examiner noted that there is no question the Veteran meets the criteria for PTSD (despite some discrepancy between symptoms he reports ot his psychiatrist and those he endorsed with the June 2012 examiner) but his social and occupational functioning is only moderately impaired, as evidenced by his continuing ability to travel, attend PTSD groups regularly, remain married and involved with his daughter and grandson, and continue to work 28 hours per week, and by his reports to his psychiatrist.

VA treatment records through May 2012 (including those available via Virtual VA) reflect largely similar symptomatology to what was observed and reported on examination as noted above.

The reports of the VA examinations and outpatient treatment records, overall, provide evidence against the Veteran's claim, as they do not show the Veteran's PTSD to have at any time under consideration been of such severity as to warrant a 100 percent schedular rating.  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of his close relatives, own occupation, or own name, or any other symptoms of similar nature and gravity.  The treatment records and examinations consistently show appropriate thought processes and content and appropriate behavior.  There were infrequent reports of [only] passive suicidal ideation; and no delusions or hallucinations were observed on examinations.  While the observations by the VA examiners and treatment providers suggest that the Veteran has limited social relationships, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating for PTSD is not warranted.

The Board notes that the Veteran's GAF scores during the relevant period (i.e., from November 2008) have ranged from 42 to 65 consistent with moderate ranging to severe symptoms.  These scores do not support that a 100 percent rating for PTSD is warranted.  

The Board notes the lay statements submitted by the Veteran and his spouse in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms.  The levels of functioning impairment described by the Veteran and his spouse are encompassed by the criteria for the 70 percent rating assigned for the period of time on appeal; thus the lay statements do not support the assignment of a schedular 100 percent rating.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is not raised by the record, because the Veteran is still substantially employed (albeit part-time) as reported on June 2012 VA examination.  Furthermore, his service connected disabilities have been rated 100 percent combined throughout the period under consideration (rendering the matter of a TDIU rating moot).




ORDER

A rating in excess of 70 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


